UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 
  

 

 

 

~ x | axe SEEDS LL. hfe
KATARZYNA CICHON, [hacen sersere EP TE SS
Plaintiff,
ORDER OF DISMISSAL
Vv. :
18 CV 4931 (VB)
CARVEL CORPORATION,

Defendant.

At a conference held today, the parties advised the Court that they settled this case.
Accordingly, it is hereby ORDERED that this action is dismissed without costs, and without
prejudice to the right to restore the action to the Court’s calendar, provided the application to
restore the action is made by no later than April 27, 2020. To be clear, any application to restore
the action must be filed by April 27, 2020, and any application to restore the action filed
thereafter may be denied solely on the basis that it is untimely.

All scheduled conferences or other scheduled court appearances are cancelled. Any

pending motions are moot.

The Clerk is instructed to close this case.

Dated: January 27, 2020
White Plains, NY

SO ORDERED:

Juul

Vincent L. Briccetti
United States District Judge

 
